Citation Nr: 1135322	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional left eye disability to include vision loss, claimed to result from cataract surgery performed at a VA medical facility on December 11, 2000, or from surgery performed on a contract basis by a private physician at Sierra Medical Center on October 26, 2004 and November 15, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to August 1965, July 1969 to August 1970, and April 1971 to December 1983.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the RO in Waco, Texas.  In April 2008, after the case was certified to the Board by the RO, the Board received the Veteran's request for a Board hearing at the RO (i.e., a Travel Board hearing).  In September 2011, the Veteran withdrew his hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the left eye including vision loss, claimed to result either from cataract surgery at the El Paso, Texas VA Medical Center (VAMC) on December 11, 2000, or from surgery performed on a contract basis for VA by  private physicians at Sierra Medical Center on October 26, 2004 and November 15, 2004.

The Veteran contends that the intraocular lens inserted into his eye during cataract surgery at a VAMC in December 2000 was too large, and that this resulted in additional left eye disability, to include retinal detachment and vision loss.  He has also contended that there was negligence during the two eye surgeries in October and November 2004.

The claims file reflects that the Veteran underwent cataract surgery at a VAMC on December 11, 2000, and an intraocular lens was implanted in the left eye.  VA outpatient treatment records dated in 2003 and 2004 reflect that he was treated for iritis in the left eye.  A February 2004 VA eye examination reflects that there was no retinal tear or retinal detachment of the left eye.  

An October 25, 2004 VA outpatient treatment record notes that the Veteran reported vision loss that began three weeks ago in Costa Rica.  The Veteran reported that he did not see a doctor there.  The VA physician diagnosed a likely retinal detachment, and referred him to Southwest Retina for retinal detachment surgery.  Another October 25, 2004 note reflects that VA approved retinal detachment repair by Southwest Retina.  On October 26, 2004, the Veteran underwent left eye surgery at Sierra Medical Center, to include a vitrectomy, membrane peeling, and scleral buckle.  A private medical record dated on October 29, 2004 reflects that there was satisfactory reattachment of the retina of the left eye.  On November 10, 2004, a private physician, Dr. M., noted a recurrent proliferative vitreoretinopathy (PVR) detachment in the left eye.  On November 15, 2004, the Veteran underwent another left eye surgery at Sierra Medical Center, which included a vitrectomy and inferior retinectomy of the left eye.  

By a letter dated in March 2005, a private physician, Dr. J.F.J., noted that the Veteran had blunt trauma four months ago and developed a retinal detachment.

An October 2005 VA eye examination shows that the Veteran was status post retinal detachment times two, and silicone oil of the left eye, and had corneal decompensation.  A February 2006 VA ophthalmology consult reflects that the Veteran had a left eye retinal detachment repair by a private ophthalmology group in El Paso in October 2004 after a jumping injury in Costa Rica, and a second retinal detachment repair in November 2004.  After an examination, the Veteran was found to be subtotally blind in the left eye.

In his notice of disagreement received in July 2007, the Veteran stated that his retina became detached in Costa Rica.  He contended that the surgeon who performed his retinal detachment repair was negligent.

Some of the medical records reflect that the Veteran injured his left eye in a fall in Costa Rica prior to the October and November 2004 surgeries at Sierra Medical Center.  The RO/AMC should attempt to obtain any records of treatment for injuries incurred in a fall in September or October 2004.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The RO/AMC should also attempt to obtain any other pertinent VA or private medical records regarding the December 2000, October 2004 and November 2004 left eye surgeries that are not already on file. Id.

The Board notes that in its December 2007 statement of the case, the RO provided the Veteran with notice of 38 C.F.R. § 3.358, which is inapplicable in this case.  That regulation applies only to claims received by VA before October 1, 1997, and the Veteran's claim was received in June 2006.  On remand, the RO/AMC must provide the Veteran with notice of 38 C.F.R. § 3.361.  38 U.S.C.A. § 5103(a).

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 1997, as in this case, compensation is awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability or qualifying death if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

38 C.F.R. § 3.361(f) provides that the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a):  (1) hospital care or medical services furnished under a contract made under 38 U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction.

Finally, the Board finds that a VA medical opinion is necessary to adjudicate this claim for benefits under 38 U.S.C.A. § 1151.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must provide the Veteran and his representative with notice of the entirety of 38 C.F.R. § 3.361.

2.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who treated him for a fall in September or October 2004, and who treated him for a left eye disorder since January 2000.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.

3.  The AMC/RO should forward the claims folder for review by an ophthalmologist to obtain a medical opinion as to whether the Veteran has additional left eye disability that is the result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of the VA, or as the result of an event that was not reasonably foreseeable. 

The physician is advised that the Veteran underwent left eye cataract surgery at the El Paso, Texas VAMC on December 11, 2000, as well as surgery performed on a contract basis for VA by a private physician at Sierra Medical Center on October 26, 2004 and November 15, 2004.

The claims file and a copy of this remand must be made available to and reviewed by the physician.  (If the physician is unable to properly address this question without examining the Veteran, then an eye examination should be scheduled.)

The physician must address the following medical question:

Is it at least as likely as not (50 percent probability) that the Veteran has additional left eye disability that is the result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of the VA, or as the result of an event that was not reasonably foreseeable?

A complete rationale for any opinions expressed should be provided.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated, under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


